PER CURIAM.
We affirm. Appellant claims, among other things, that he is entitled to a new trial due to the theft of the court reporter’s notes of a final dissolution hearing. Appellant misplaces his reliance on Van Scoyoc v. York, 173 So.2d 483 (Fla. 2d DCA), cert, denied, 179 So.2d 214 (Fla.1965), where the loss of a portion of a court reporter’s notes required a new trial because the case presented evidence of a complex and technical nature which was impossible to reconstruct for appellate purposes. In contrast, appellant made no effort to prepare a statement of the evidence or trial proceedings as provided in Florida Rule of Appellate Procedure 9.200(b)(4), and we find his excuse for not exercising this available remedy unpersuasive.
The extensive findings of fact contained in the final judgment and the partial record furnished on appeal show that the trial court did not abuse its discretion in its equitable distribution of the marital assets or in its determination that appellant should pay one-half of appellee’s attorney’s fees. We also hold that appellant has failed to demonstrate error in the remaining points raised in this appeal. Accordingly, the final judgment is affirmed in all respects.
AFFIRMED.
DELL, C.J., and WARNER and POLEN, JJ., concur.